 

Exhibit 10.18

 

AMENDMENT TO DPSP/START PLAN

 

Effective January 26, 2003, Morgan Stanley & Co. Incorporated (the
“Corporation”) hereby amends the Morgan Stanley DPSP/START Plan (the “DPSP/START
Plan”) as follows:

 

1.    The second sentence of Section 8(d)(v) of the DPSP/START Plan shall be
amended to read as follows:

 

“Without limiting the generality of the foregoing, (i) the Administrative
Committee may from time to time prescribe rules of uniform application to those
Participants subject to Section 16 of the Securities Exchange Act of 1934, as
amended, to ensure compliance with the conditions for exemption in Rule 16b-3
under such Section, and (ii) except as the Administrative Committee may
otherwise provide in its sole discretion, no acquisition or disposition of
allocated Morgan Stanley Stock at the direction of a Participant or Beneficiary
may be effected unless directed by the Participant or Beneficiary at a time at
which that particular Participant or Beneficiary would be permitted, under
Morgan Stanley’s policies regarding insider trading by employees, to acquire or
dispose, respectively, of Morgan Stanley Stock owned by such Participant or
Beneficiary other than under the Plan.”

 

IN WITNESS WHEREOF, the Corporation has caused this Amendment to be executed on
its behalf as of the 23rd day of January, 2003.

 

MORGAN STANLEY & CO. INCORPORATED

By:

 

  /S/    MICHAEL T. CUNNINGHAM

--------------------------------------------------------------------------------

     

 